Per Curiam.
It is apparent that the appeal is premature. The question of the custody of the child has not been considered or determined. The order is interlocutory and no substantial right of the appellant has been affected. G.S. 1-271. DeBruhl v. Highway Com., 241 N.C. 616, 86 S.E. 2d 200.
Appeal dismissed.
WiNBORXE and HiggiNS, JJ., took no part in the consideration or decision of this case.
The foregoing opinion was prepared by DeviN, Emergency Justice, while he was serving in place of Winborne, J., who was absent on account of his physical condition. It is now adopted by the Court and ordered filed.